BETTS, District Judge.
As a general rule, costs in admiralty follow the event of the cause. The rule is only deviated from under equitable considerations presenting a reasonable ground for exempting the unsuccessful party from its operation. In the case before the court, the circumstance that the libellant acted in a representative capacity, and was not pursuing a personal interest, was regarded as raising an equity in her favor to be relieved from costs. In many instances the privilege of exemption from costs is secured to executors and administrators. and in chancery it is the usual course to discharge them of costs, when they act bona fide and upon fair color of right; although the court, in the exercise of its general jurisdiction, may impose costs on the Istate represented.
Admiralty courts do not look beyond the actors in the cause; and as they cannot decree costs to be paid out of the estate in behalf of which an administrator sues, it may be at least questionable whether they can shape their process so as to reach the assets of such estate by a decree against the representative. These considerations might induce the court to withhold an award of costs against an administrator, when on the merits of the ease the opposite party would be entitled to them. . So in respect to these very parties; the merits of their respective cases may rest upon a common right, yet there be great diversity' as to their title to costs. The conduct of the owner in discarding fair offers for settlement, or otherwise, might deprive him of his equity to costs in the case, when the decree was in his favor on the merits in litigation. I think, therefore, that the stipulation is not to be construed as relating to the costs of suit; but that “the decision of the cause,” by which the parties are bound to abide, is the determination of the contested questions involved in the issue. I therefore hold, that in the two causes now brought before the court, the claimants are entitled to have decrees entered, dismissing the libels, with costs to be taxed. Order accordingly.